DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 25 January 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct.  This is not found persuasive because  the materials have different properties (melting points, transmissivity to light wavelengths).  Further it is considered that the other methods (ion beam, flame heating ) create plasma and therefore the product can be made by another material process.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 January 2022.
 
Information Disclosure Statement
Please note that in the Information Disclosure Statement of 09-11-2019 Japan Patent document No. 62-110,885 A is incorrectly listed as 1987-110,885. Accordingly this document has not been considered.  Please note that Japan Patent document No. 62-110,885 A is made of record in the PTO-892 form accompanying this office action.
Please note that in the Information Disclosure Statement of 07-29-2019 the non-patent literature references numbered 4,5 and 6 have not been considered because they lack a complete date (MONTH and YEAR) as required by 37 CFR 1.98(b)(5).  See also MPEP 609.04(a)(I).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in an new information disclosure statement that will be treated as if it was filed before the first office action .  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a laser energy passing through a first or second substrate made of a material that is transparent to the wavelength of the laser energy to an interface between  first and second , does not reasonably provide enablement for the laser energy not passing through a substrate made of a material that is transparent to the wavelength of the laser energy. (Please note that claim 19 does not recite that the laser energy passes through the first or second substrate that is transparent to the wavelength of the laser energy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  The factors to determine enablement are described in In re Wands, 858 F. 2d 731 (Fed. Cir. 1988) (A) the breadth of the claims (B) The nature of the invention (C) the state of the prior art (D) the level of ordinary skill (E) The level of predictability in the art (F) the amount of direction provided by the inventor (G) The existence of working examples (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant application as per factor (F) no direction is given that the claimed invention would work without laser energy passing through a substrate that is transparent to the wavelength of the laser energy and regarding factor (G) there are no working examples of  the laser energy passing through a substrate that is transparent to the wavelength of the laser energy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 3,4,5,6,8-11 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Itoh et al. in U.S. Patent Application Publication No. 2010/0047587.  Itoh et al. discloses an interface between a first substrate made of  glass and a second substrate made of metal ( aluminum, copper or stainless steel)(see paragraph 110),thereby meeting claim 12) locally heating with creation of plasma (see paragraphs 79 and 90) that causes localized melting of the glass (see paragraph 83), but there is no disclosure that this process causes melting of the metal.  Regarding claim 4, Itoh et al. discloses translating the laser beam relative to the substrates by using an XY stage (see paragraph 137). Regarding claim 11 it is considered translating the laser beam relative to the substrate comprises diffusing the plasma relative to the workpiece. Regarding claims 5 and 6, the bond line width caused by using a laser to create a plasma to join a metal to glass is considered to be merely a discovery of a new law of nature.  Regarding claim 8, it is considered the bond line being substantially transparent to a wavelength of the laser energy is merely a discovery of the properties of the bond line and hence a new law of nature.  Regarding the etchant properties of the bond line as recited in claims 9 and 20 is also merely a discovery of a new law of nature. See  EMI Group North America Inc. v. Cypress Semiconductor Corp., 60 USPQ 1423,1430 ( CAFC 2001) which states “Recitation of a law of nature does not distinguish a claim from prior art. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127,130 (1948) (“[M]anifestations of laws of nature [are] free to all men and reserved exclusively to none. He who discovers a hitherto unknown phenomenon of nature has no claim to monopoly of it which the law recognizes.”)”.  With respect to claim 13, Itoh et al. disclose using a laser beam with a wavelength at 800 nm (.8 microns)(see paragraph 98) at which wavelength it is known that glass has a transmittance above 70 percent.  With respect to claim 14, Itoh et al. disclose in paragraph 138 using a focusing lens (element 3), that makes the laser beam incident on a joining area (that is considered to be the interface). Regarding claim 19 it is considered that the copper or aluminum substrates disclosed by Itoh are not transparent to the wavelength of 800 nm, while glass is substantially transparent to the wavelength of 800 nm.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Hagiwara et al. in U.S. Patent No. 5,755,447.  Hagiwara et al. teach as shown in figure 1 overlapping pulses (see column 3,line 15 and column 3,line 45 to column 4, line 5) that include less than 50% overlap.  It would have been obvious to adapt Itoh et al. in view of Hagiwara et al. to provide this to control the weld strength (see column 3, line 62 to column 4, line 5 of Hagiwara et al.
Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Mitooka et al. in U.S. Patent Application Publication No. 2010/0009150.  Mitooka et al. teaches with an first member (element 2 made of glass, see paragraph 28) and a second member (element 4, that may be made of metal , see paragraph 30) using an intermediate member (element 3) made of a polymer (see paragraphs 32 and 35) for improved tackiness (see paragraph 32).  It would have been obvious to adapt Itoh et al. in view of Mitooka et al. to provide this for improved bonding.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Mirooka as applied to claim 16 above, and further in view of Mihashi et al. in Japan Patent No. 2009-015,131 A.  Mihashi et al. teach the functional equivalence of using as a light absorber (element 17, see paragraph 35) a polymer and a metal. It would have been obvious to adapt Itoh et al. in view of Mirooka and Mihashi et al. to provide this as a functional equivalent to improve the bond.
Claim 18 is allowable over the prior art of record if placed in independent form including all of the limitations of claim 3 and dependent claims 15-17,  but has been rejected under  pre-AIA , 35 USC 112, first paragraph earlier in this office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gower et al. in U.S. Patent No. 6,576,869 shows in figure 4b and 4c that fused silica glass has a transmission % of around 90 percent at .8 microns (i.e.  800 nm). Izumi in U.S. Patent Application Publication No. 2018/0200838 shows in figure 4 that copper has a reflectivity of above 50% at .8 microns and aluminum has a  reflectivity of above 50% at .8 microns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761